                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


KEITH JAMES LINTZ, #889211,

                     Petitioner,                           Case No. 18-cv-13053
                                                           Hon. Matthew F. Leitman

v.

WILLIS CHAPMAN,

                  Respondent.
_____________________________________________________________________________/


                                         JUDGMENT

       The above entitled action came before the Court on a petition for a writ of habeas corpus.

In accordance with the Order entered on March 25, 2020:

       IT IS ORDERED AND ADJUDGED that the petition for writ of habeas corpus is

DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that a certificate of appealability is GRANTED.

       IT IS FURTHER ORDERED that permission to appeal in forma pauperis is

GRANTED.

                                                   DAVID J. WEAVER
                                                   CLERK OF THE COURT

                                                   By: s/Holly A. Monda
                                                   Deputy Clerk

Approved:

s/Matthew F. Leitman________                       Dated: March 25, 2020
Matthew F. Leitman                                 Flint, Michigan
United States District Court



                                               1
